J-S77001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: Q. R. M., A                   IN THE SUPERIOR COURT OF
MINOR                                                   PENNSYLVANIA

APPEAL OF: D. R. H., JR., NATURAL
FATHER
                                                      No. 1186 MDA 2017


                 Appeal from the Decree Entered June 27, 2017
                In the Court of Common Pleas of Franklin County
                    Orphans' Court at No(s): 29 ADOPT-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED JANUARY 17, 2018

        D.R.H. (“Father”) appeals from the decree entered on June 27, 2017,

that granted the petition filed by the Franklin County Children and Youth

Services (“the Agency”) to involuntarily terminate his parental rights to his

minor son, Q.R.M. (“Child”) (born in August of 2006), pursuant to sections

2511(a)(1), (2), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 We

affirm.

        The orphans’ court issued the following relevant findings of fact in

support of its termination of Father’s parental rights:

        a. [Child] was emergency placed in the temporary legal and
           physical custody of the Agency with placement in foster care
           provided by Northwestern Human Services Franklin/Fulton

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 B.L.K. (“Mother”) was not named on the Agency’s petition and is not a
party to the current appeal.
J-S77001-17


        (hereinafter, “NHS”) on March 15, 2016, and has remained in
        the custody of the Agency since that date.

     b. At the time of [Child’s] placement, [Father] was incarcerated
        at SCI Mahoney in Frackville, Pennsylvania.

     c. An Adjudication and Disposition Hearing was held on March
        31, 2016. [Child] was adjudicated dependent and ordered to
        remain in the legal and physical custody of the Agency.

     d. As a result [of] [Child’s] adjudication as dependent, [Father]
        was ordered to participate in a parental fitness assessment[,]
        including a psychological evaluation to assess his parental
        abilities for the [c]ourt to make a determination regarding
        reunification and to assist the [Agency] to plan for any
        additional services, obtain and maintain stable housing,
        obtain and maintain employment and/or financial stability to
        provide for his son’s needs, comply with the terms of his
        criminal sentence and refrain from further criminal activity,
        and participate in frequent and consistent visitation with
        [Child].

     e. [Father] has remained incarcerated throughout          [Child’s]
        placement.

     f. To date, [Father] has not participated in a parental fitness
        assessment or a psychological evaluation.

     g. [Father] has been unable to obtain or maintain stable housing
        due to his incarceration.

     h. [Father] has been unable to obtain or maintain employment
        and/or financial stability due to his incarceration.

     i. [Father] has not followed the terms of his criminal sentence
        and refrained from further criminal activity in that he received
        at least one misconduct while incarcerated.

     j. On December 8, 2016, the [A]gency spoke with [Father]
        regarding his status in jail. He reported that due to the fact
        he received a misconduct for fighting he will not go in front of
        the parole board until July of 2017.

     k. [Father] has not participated in frequent and consistent
        visitation with [Child].




                                    -2-
J-S77001-17


     l. Since approximately June 8, 2016, the Agency has attempted
        to arrange visits or contact between [Father] and [Child].

     m. On July 13, 2016, the Agency reached out to SCI Mahaney to
        determine how visits are held. SCI Mahoney staff reported
        that their visitation is held in a large room with all the other
        visitors.

     n. [Child] is diagnosed with Disruptive Behavior Disorder, Post-
        traumatic Stress Disorder, Anxiety Disorder, Attention-
        Deficit/Hyperactivity Disorder, Combined Typed rule-out
        Reactive Attachment Disorder, and has had multiple mental
        health interventions.

     o. [Child] has never met his father and expresses that he is
        afraid of [him] because [Father] allegedly escaped the jail to
        come and get his mother while [Child] was in her belly. He
        acknowledges that [Father] is incarcerated and says he does
        not want to go anywhere near him.

     p. Due to the Agency’s concerns that [Child] has never met
        [Father] and [Child’s] mental health needs, SCI Mahoney staff
        stated that they would arrange to have a private room for
        them and contact the [A]gency when that is arranged.

     q. In July of 2016, due to continued concerns regarding [Child’s]
        overall mental health and anxiety surrounding his father, the
        agency reached out to [Child’s] mental health team in order
        to determine the best way to orchestrate visitation with
        [Father].    Dr. Nikita Eike with Momentum Services, his
        treating psychiatrist at the time, requested to have a
        conversation with [Father] prior to visitation occurring.

     r. In light of Dr. Eike’s request, the Agency sent [Father] letters
        on July 22, 2016 and September 7, 2016, requesting that he
        reach out to Dr. Eike to discuss visitation.

     s. On December 20, 2016, the [A]gency also contacted his
        trauma based therapist, Renee Holoviak with Family
        Behavioral Resources (hereinafter, “FBR”), to assist in
        orchestrating healthy, non-traumatic contact between [Child]
        and [Father].

     t. On January 6, 2017, Ms. Holoviak provided a letter
        expressing concern about [Child’s] mental health due to
        contact with his parents.


                                    -3-
J-S77001-17


     u. At Ms. Holoviak’s suggestion, the [A]gency encouraged
        [Father] to send [Child] cards or letters with no heavy
        content until they got to know each other well.

     v. On February 7, 2017, the [A]gency received a letter [Father]
        wrote to [Child] expressing his love and support for [Child].
        He also wanted to share his side of events alleged by
        [Mother]. Due to concerns surrounding his mental health, the
        agency forwarded the letter to his therapist, who shares the
        information with him as it is deemed necessary and beneficial
        to him.

     w. On February 3, 2017, Ms. Holoviak reported that she called
        the jail to schedule a telephone conference with [Father], but
        was unable to speak with [him] by phone unless he added
        [FBR] to his list of phone contacts, and then he would need to
        initiate phone contact with her.

     x. [Father] participated in the Permanency Review Hearing on
        February 13, 2017, by telephone.         The court informed
        [Father] that he needed to [] add [FBR] to his phone list.

     y. On February 13, 2017, Ms. Holoviak mailed a letter to
        [Father] requesting that he add [FBR] to his phone contact
        list.

     z. On May 3, 2017, Ms. Holoviak contacted the prison to
        determine if [Father] had added [FBR] to his telephone
        contact list. CSI staff indicated that their information is
        confidential and could not be disclosed.

     aa. On May 3, 2017, Ms. Holoviak mailed another copy of the
         letter to [Father] requesting that he add her to his phone
         contact list.

     bb. To date, Ms. Holoviak has not received a call from [Father]
         to discuss visits with [Child].

     cc. [Father] has sent two letters to [Child]. The [A]gency had
         concerns with the content of the letters.

     dd. [Child’s] mental health has been negatively affected by even
         the mention of contact with [Father]. He has displayed
         behavioral outbursts surrounding hearings and discussions
         of [Father].



                                   -4-
J-S77001-17


     ee. At the Permanency Review Hearing on April 13, 2017,
         [Child] became visibly uncomfortable when there was
         discussion of putting his father on the phone for the court
         hearing. He grew very stiff and appeared to want to run out
         of the courtroom. He also refused to speak to his Guardian
         Ad Litem and the court.

     ff.   On April 14, 2017, [Child] was non-compliant and attacked
           staff. He was placed in multiple restraints.

     gg. On April 15, 2017, [Child’s] behavior declined rapidly. He
         began attacking staff and then, when placed in a room, he
         started collecting his urine and throwing it at staff. [Child]
         was taken to CRISIS and [Child] attacked staff on the way
         to the hospital and then attacked hospital security when
         they arrived. He was put in a room at the hospital and he
         stripped naked and started to masturbate. [Child] then put
         a finger in his anus and attempted to wipe feces on staff.

     hh. From April 16, 2017 through April 29, 2017, [Child] was in-
         patient at Southwood Hospital in Pittsburgh.

     ii.   On April 28, 2017, with input from [Child’s] therapeutic
           team, [a] child preparation worker, and attorney,
           determined that due to the connection to his father severely
           affecting his mental health, it would be in [Child’s] best
           interest to sever the connection between [Child] and
           [Father].

     jj.   [Father] has not completed any of his court-ordered services
           and continues to be unavailable to parent his child, who has
           remained in the Agency’s custody for over a year.

     kk. It is in [Child’s] best interests for [Father’s] parental rights
         to be terminated.

Orphans’ Court Decree (“OCD”), 6/27/17, at 2-5.

     On June 7, 2017, the Agency filed a petition to involuntarily terminate

Father’s parental rights.   On June 27, 2017, a hearing was held on that

petition. Both Father and Mother appeared in person at the hearing, each




                                    -5-
J-S77001-17



represented by their own court-appointed counsel.2          Child’s legal counsel

also participated at the hearing. After hearing testimony from Father, Ms.

Holoviak, and Elizabeth Johnston, an Agency case worker, the court issued a

decree dated June 27, 2017, terminating Father’s parental rights to Child

pursuant to section 2511(a)(1), (2), and (b) of the Adoption Act.

       On July 25, 2017, Father filed a notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2) and (b).        In his brief, Father alleges that the orphans’ court’s

decision to terminate his parental rights was not supported by clear and

convincing evidence and therefore constituted an abuse of discretion in that:

       a. Within the six months preceding the filing of the Petition,
          Father had requested visitation with Child and had sent notes
          to Child, thus not evidencing a settled purpose of
          relinquishing his parental claim to Child.

       b. Father will soon be released from incarceration and will only
          then have the opportunity to remedy the conditions that led
          to placement of Child and to fulfill the requirements set by the
          Agency for reunification.

OCO at 17. See also Father’s Brief at 4.

       We review an appeal from the termination of parental rights under the

following standard:


____________________________________________


2 As the orphans’ court noted in its opinion, “Mother’s parental rights were
not at issue at the time; however, the [c]ourt determined that if appropriate,
it would renew a focus on Mother. The [c]ourt’s primary concern was
[Child’s] safety and stability.” Orphans’ Court Opinion (“OCO”), 8/24/17, at
3 n.2.



                                           -6-
J-S77001-17


            [A]ppellate courts must apply an abuse of discretion
     standard when considering a trial court’s determination of a
     petition for termination of parental rights. As in dependency
     cases, our standard of review requires an appellate court to
     accept the findings of fact and credibility determinations of the
     trial court if they are supported by the record. In re: R.J.T., …
     9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; In re:
     R.I.S., 36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As
     has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., … 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003). Instead,
     a decision may be reversed for an abuse of discretion only upon
     demonstration       of   manifest  unreasonableness,    partiality,
     prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, … 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa.

Super. 2005). We have previously stated:

                                    -7-
J-S77001-17


      The standard of clear and convincing evidence is defined as
      testimony that is so clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interest of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decree pursuant to sections 2511(a)(2) and (b), which provide as

follows:




                                    -8-
J-S77001-17


     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
                                   …

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary
        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.
                                     …

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the


                                    -9-
J-S77001-17



contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     [C]ourt has held that the parental obligation is a positive duty
     which requires affirmative performance.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

     Moreover, this Court has previously stated:

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.”   In re A.S., 11
A.3d 473, 481 (Pa. Super. 2010). With respect to the application of section

2511(a)(2) to an incarcerated parent, the Pennsylvania Supreme Court held:

     [I]ncarceration, while not a litmus test for termination, can be
     determinative of the question of whether a parent is incapable of
     providing “essential parental care, control or subsistence” and
     the length of the remaining confinement can be considered as
     highly relevant to whether “the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent,” sufficient to provide grounds for
     termination pursuant to 23 Pa.C.S. § 2511(a)(2).

S.P., 47 A.3d at 830.


                                   - 10 -
J-S77001-17



     Instantly, Father asserts that he was not afforded sufficient time to

show that he could remedy the conditions that led to the removal of Child.

More specifically, Father states that the Agency set various requirements

and objectives for him to complete in order to achieve reunification with

Child; however, Father was unable to complete these requirements while

incarcerated. Father’s Brief at 8, 12-13. Father further argues that he will

soon be released from prison and that only then will he have the opportunity

to remedy the conditions that led to Child’s placement and to fulfill the

requirements established by the Agency.     See id. at 11-14.   After careful

review, we conclude Father’s claim is without merit.

     The orphans’ court held that the Agency satisfied the statutory

grounds for termination of Father’s parental rights under section 2511(a)(2)

by clear and convincing evidence.     In support of its decision, the court

opined:

            [T]his case is somewhat unusual in that Father and [Child]
     have absolutely no relationship, period. In fact, Father believed
     that [Child] was dead based on a letter he received in jail from
     Mother in 2009. He neither questioned Mother further nor
     engaged any family members to do so on his behalf. He took
     Mother at her word. Assuming Father’s testimony credible on
     this point as there was no evidence to the contrary, from 2009
     until 2016, Father did not know [Child] was alive, so he did not
     perform any parental duties on [Child’s] behalf during that time.

           When the Agency contacted Father in March, 2016, he was
     incarcerated in state prison and remained so throughout the
     pendency of this case. He participated in the Juvenile Court’s
     permanency review hearings via telephone and represented to
     the [c]ourt and the Agency that he wanted contact with [Child],
     yet did nothing on his end to facilitate that contact. Of course,
     we are not so callous or ignorant to hold Father to the same

                                   - 11 -
J-S77001-17


     standard in this regard as a parent whose liberty has not been
     restrained; however, there were steps he could have taken that
     he did not. He missed opportunities to work with the Agency,
     [Ms.] Holoviak, and Dr. Eike to attempt to arrange visits with
     [Child]. There was also no evidence that Father requested that
     either his counsel or the [sic] even the Juvenile Court assist him
     in making the necessary arrangements.
                                      …

            This [c]ourt takes very seriously the evidence that Father,
     knowing his son was in care and in need of his support, chose to
     engage in fighting behavior in the correctional facility which set
     back his parole by 13 months. This behavior is simply part of a
     larger course of criminal conduct for Father going back to [sic]
     prior to [Child’s] birth. He knew Mother was pregnant with their
     child when he committed the offenses in January and April of
     2006[,] resulting in a sentence of 3-15 years of incarceration.
     He was prohibited from having contact with Mother because of a
     criminal act against her.      His history of misconducts while
     incarcerated has prevented earlier parole and return to the
     community. Father’s lack of good judgment and respect for
     authority resulted in an extended period of incarceration and loss
     of valuable time working to create a relationship with his son.

           While Father points out that he has a release date in
     September [of] 2017, he will [be] under the authority of the
     state parole board. He will have his own rules and obligations.
     It remains to be seen when or if Father will be in any position,
     within a reasonable time, to parent his child.

           Most concerning to this [c]ourt is Father’s complete failure
     to comprehend the severity of [Child’s] mental and emotional
     instability. He seems to believe that if he can just tell his child
     the horrible things Mother did (lying to Father that the child was
     dead, lying to the child that Father beat him in utero), [Child]
     will forgive him and all will be well.         The mental health
     professionals do not believe this to be the case. The solution is
     not so simple. [Ms.] Holoviak testified that Father is a significant
     trigger for [Child’s] negative behaviors and decompensation. If
     there is to be any relationship ever, it will take far more than a
     simple explanation and a few months of work.

           The mental health professionals have determined that
     [Child] is in need of a residential treatment facility to address his
     extreme mental health needs. It is just not logical to conclude


                                    - 12 -
J-S77001-17


      that, even if Father’s release from jail is as imminent as
      September [of] 2017, the conditions that necessitate [Child’s]
      placement can be remedied timely. The child’s guardian ad litem
      (“GAL”) and legal counsel, Attorney Ann Rotz[,] supported the
      Agency’s request that Father’s parental rights be terminated. As
      counsel, Attorney Rotz related [Child’s] unequivocal desire to
      never see, communicate with, or hear from Father. As GAL,
      Attorney Rotz argued[:]

         We are dealing with a child who has exceptional mental
         health needs, who’s been in placement for 15 months and
         for 15 months we have not been able to keep [Child]
         stable and safe. The mere mention of his father is a
         trigger that has caused a catastrophic reaction for him. It
         has resulted in him being taken to crisis.          He has
         destroyed property. He has injured other people who he
         otherwise care [sic] about and had relationships with. We
         are in a situation where, unless [Child’s] behaviors
         stabilize, we don’t even have foster homes available for
         him.     So, I do believe that we are dealing with an
         exceptional case in this circumstance.

      Attorney Rotz further argued, “… [Father] is not any closer today
      to being a resource for [Child] than he was when [Child] was
      originally placed.[”]

OCO at 23-27 (citations to record omitted).       After careful review, we

conclude that the court’s determinations regarding section 2511(a)(2) are

supported by sufficient, competent evidence in the record, and we discern

no abuse of discretion.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).     This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but the focus is on

the child pursuant to section 2511(b). Id. at 1008.


                                   - 13 -
J-S77001-17



      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “intangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1992)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Here, the orphans’ court concluded that it would be in Child’s best

interest for Father’s parental rights to be terminated. The court expressed

the following in support of its decision:

             Father and [Child] have never had a relationship. Not only
      has [Child] never met his father, he believes that his father tried
      to kill him and, as a result, wants no contact with Father in any
      form. Whether this belief is rational or based in fact is not
      relevant to the Agency’s more immediate need to keep [Child]
      stable and safe. There is no parent/child bond in existence;
      therefore, there is no bond to sever.

            [Child’s] counselor has opined that at this time, it is not
      possible for [Child] to make steps toward contact with Father
      without jeopardizing his mental health and there is no guarantee
      that he can do so in the future. In [Ms.] Holoviak’s opinion,
      there would be no detriment to [Child] if Father’s parental rights
      were terminated; rather, it would be beneficial to [Child]
      because the alternative, pursuing a relationship with Father,
      would be more likely to exacerbate [Child’s] symptoms.




                                     - 14 -
J-S77001-17


            The Agency cannot begin to pursue permanency for [Child]
      in his current state of instability. The evidence demonstrates
      that there are no foster families at this time willing to have
      [Child] in their homes. Mother is not a viable option at the time
      for several reasons; however, return to Mother’s home cannot be
      considered unless or until the child is mentally and emotionally
      stable. It is in [Child’s] best interest that the most significant
      impediment to safety and stability as identified by mental health
      professionals, Father, be removed from [Child’s] life.

             We are not blind to the fact that this father had repeatedly
      expressed his desire to be part of his son’s life and that Father’s
      opportunity to have a relationship with [Child] was alleged to
      have been sabotaged by Mother’s actions. However, it is the
      child’s best interest that are this [c]ourt’s paramount concern,
      and not Father’s. Accordingly, we are constrained to find that
      this extraordinary and unusual step is required [to] give [Child]
      a chance at a safe, stable future.

OCO at 29-30. Father does not challenge the court’s findings with respect to

section 2511(b).

      As there is competent evidence in the record that supports the

orphans’ court’s credibility and weight assessments regarding Child’s needs

and welfare, and the absence of any bond with Father, we conclude that the

court did not abuse its discretion as to section 2511(b). See S.P., 47 A.3d

at 826-27. Accordingly, we affirm the decree terminating Father’s parental

rights to Child.

      Decree affirmed.




                                    - 15 -
J-S77001-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/17/2018




                          - 16 -